Shapiro, J. (concurring).
I concur in the opinion of my brother Hopkins but, for the sake of clarity, I wish to add the observation that, in my opinion, we are here merely passing upon the sufficiency of the complaint as a pleading and that if, upon the trial, it should appear that Drackett’s container was properly labeled to warn prospective users that Drano, when mixed with water, might be dangerous to users of the product, no cause of action would be made out.
Gulotta, P.J., Latham, Hargett and Shapiro, JJ., concur with Hopkins, J.; Shapiro, J., with a separate concurring opinion, in which Gulotta, P.J., and Latham, J., join.
Order of the Supreme Court, Westchester County, dated May 19, 1975, modified by deleting therefrom the first and second decretal paragraphs and by substituting therefor a provision that the motion of defendant Drackett Products Company is denied. As so modified, order affirmed, with $50 costs and disbursements to plaintiffs. Respondent’s time to answer is extended until 20 days after entry of the order to be made hereon.